The opinion of the court on the application for mandamus was delivered by White, J., on rehearing by Spenoeb, J.
White, J.
The relator seeks by mandamus to compel the funding of certain warrants which were outstanding and fundable under the *319provision of the Funding Act No. 3 of 1874. The lower court made the-mandamus peremptory. The State thereupon averring its interest in the .matter, took a devolutive appeal. We have been favored with no brief,, or even oral suggestion of error in the judgment appealed from by the-law officers of the State. We see no reason to disturb the judgment,, which is therefore affirmed.